
	
		II
		111th CONGRESS
		1st Session
		S. 854
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2009
			Mr. Voinovich (for
			 himself and Mr. Brown) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  update a program to provide assistance for the planning, design, and
		  construction of treatment works to intercept, transport, control, or treat
		  municipal combined sewer overflows and sanitary sewer overflows, and to require
		  the Administrator of the Environmental Protection Agency to update certain
		  guidance used to develop and determine the financial capability of communities
		  to implement clean water infrastructure programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Clean Water Affordability
			 Act.
		2.Sewer overflow control grants
			(a)Sewer overflow control grantsSection 221 of the Federal Water Pollution
			 Control Act (33
			 U.S.C. 1301) is amended by striking subsections (a) through (g)
			 and inserting the following:
				
					(a)GrantsThe Administrator
				may—
						(1)make grants to
				States for the purpose of providing grants to local or regional authorities or
				a municipality or municipal entity for use in planning, designing, and
				constructing treatment works to intercept, transport, control, or treat
				municipal combined sewer overflows and sanitary sewer overflows; and
						(2)make a grant
				directly to a local or regional authority or municipality or municipal entity
				for the purposes described in paragraph (1).
						(b)PrioritizationIn selecting
				from among municipalities applying for grants under this section, a State or
				the Administrator shall give priority to an applicant that is a financially
				distressed community, as determined by the applicable State under subsection
				(c).
					(c)DeterminationIn determining whether a community is a
				distressed community for the purposes of subsection (b), a State shall
				consider, among other factors, the criteria described in section 3(b)(2) of the
				Clean Water Affordability Act.
					(d)Cost-sharing
						(1)Federal
				shareThe Federal share of the cost of any project or activity
				carried out using funds from a grant made under subsection (a) shall be not
				less than 75 percent.
						(2)Non-Federal
				shareThe non-Federal share of the cost of any project or
				activity carried out using funds from a grant made under subsection (a) may
				include—
							(A)in any amount,
				public and private funds and in-kind services; and
							(B)notwithstanding
				section 603, financial assistance, including loans, from a State water
				pollution control revolving fund.
							(e)Administrative Requirements
						(1)In generalSubject to paragraph (2), a project that
				receives grant assistance under subsection (a) shall be carried out subject to
				the same requirements as a project that receives assistance from a State water
				pollution control revolving fund established pursuant to title VI.
						(2)Determination of GovernorThe requirement described in paragraph (1)
				shall not apply to a project that receives grant assistance under subsection
				(a) to the extent that the Governor of the State in which the project is
				located determines that a requirement described in title VI is inconsistent
				with the purposes of this section.
						(f)Funding
						(1)Authorization of
				AppropriationsThere are
				authorized to be appropriated to carry out this section—
							(A)$250,000,000 for fiscal year 2010;
							(B)$300,000,000 for fiscal year 2011;
							(C)$350,000,000 for fiscal year 2012;
							(D)$400,000,000 for fiscal year 2013;
				and
							(E)$500,000,000 for fiscal year 2014.
							(2)Availability of amountsAmounts authorized to be appropriated to
				carry out this section under paragraph (1) shall remain available until
				expended.
						(g)Allocation of funds
						(1)Fiscal year 2010For fiscal year 2010, subject to subsection
				(h), the Administrator shall use the amounts appropriated to carry out this
				section under subsection (f)(1) to provide grants to municipalities and
				municipal entities under subsection (a)(2) in accordance with the priority
				criteria described in subsection (b).
						(2)Fiscal year 2011 and
				thereafterFor fiscal year
				2011 and each fiscal year thereafter, subject to subsection (h), the
				Administrator shall use the amounts appropriated to carry out this section
				under subsection (f)(1) to provide grants to States under subsection (a)(1) in
				accordance with a formula that—
							(A)shall be established by the Administrator,
				after providing notice and an opportunity for public comment; and
							(B)allocates to each State a proportional
				share of the amounts based on the total needs of the State for municipal
				combined sewer overflow controls and sanitary sewer overflow controls, as
				identified in the most recent survey—
								(i)conducted under section 210; and
								(ii)included in a report required under section
				516(a).
								.
			(b)ReportsSection 221(i) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1301(i)) is amended in
			 the first sentence by striking 2003 and inserting
			 2010.
			3.Updating of
			 guidance
			(a)DefinitionsIn
			 this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(2)AffordabilityThe
			 term affordability means, with respect to payment of a utility
			 bill, a measure of whether an individual customer or household can pay the bill
			 without undue hardship or unreasonable sacrifice in the essential lifestyle or
			 spending patterns of the individual or household, as determined by the
			 Administrator.
				(3)Financial
			 capabilityThe term financial capability means the
			 financial capability of a community to make investments necessary to make water
			 quality-related improvements, taking into consideration the criteria described
			 in subsection (b)(2)(A).
				(4)GuidanceThe
			 term guidance means the guidance published by the Administrator
			 entitled Combined Sewer Overflows—Guidance for Financial Capability
			 Assessment and Schedule Development and dated February 1997, as
			 applicable to combined sewer overflows and sanitary sewer overflows.
				(b)Updating
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator shall update the guidance to ensure that the evaluations
			 by the Administrator of financial capability assessment and schedule
			 development meet the criteria described in paragraph (2).
				(2)CriteriaThe
			 criteria described in this paragraph are that, under the updated
			 guidance—
					(A)in assessing
			 financial capability of a community—
						(i)greater emphasis
			 should be placed on local economic conditions;
						(ii)for regional
			 systems, consideration should be given to the economic conditions of political
			 jurisdictions and significant demographic groups within each region;
						(iii)prescriptive
			 formulas for use in calculating financial capability and thresholds for
			 expenditure should not be considered to be the only indicator of the financial
			 capability of a community;
						(iv)site-specific
			 local conditions should be taken into consideration in analyzing financial
			 capability;
						(v)a
			 single measure of financial capability or affordability (such as median
			 household income) should be viewed in the context of other economic measures,
			 rather than as a threshold to be achieved; and
						(vi)(I)consideration should be
			 given to the economic outlook of a community, including the potential impact of
			 program requirements over time, in the development of implementation schedules;
			 and
							(II)the assessment should take into
			 consideration other essential community investments relating to water quality
			 improvements;
							(B)with respect to
			 the timing of implementation of water quality-related improvements—
						(i)environmental
			 improvement implementation schedules should be structured to mitigate the
			 potential adverse impact on distressed populations resulting from the costs of
			 the improvements; and
						(ii)implementation
			 schedules should reflect local community financial conditions and economic
			 impacts;
						(C)with respect to
			 implementation of methodologies—
						(i)a
			 determination of local financial capability may be achieved through an
			 evaluation of an array of factors the relative importance of which may vary
			 across regions and localities; and
						(ii)an
			 appropriate methodology should give consideration to such various factors as
			 are appropriate to recognize the prevailing and projected economic concerns in
			 a community; and
						(D)the residential
			 indicator should be revised to include—
						(i)a
			 consideration of costs imposed upon ratepayers for essential utilities;
						(ii)increased
			 consideration and quantification of local community-imposed costs in regional
			 systems;
						(iii)a
			 mechanism to assess impacts on communities with disparate economic conditions
			 throughout the entire service area of a utility;
						(iv)a
			 consideration of the industrial and population trends of a community;
						(v)recognition
			 that—
							(I)the median
			 household income of a service area reflects a numerical median rather than the
			 distribution of incomes within the service area; and
							(II)more
			 representative methods of determining affordability, such as shelter costs,
			 essential utility payments, and State and local tax efforts, should be
			 considered;
							(vi)a
			 consideration of low-income ratepayer percentages; and
						(vii)impacts
			 relating to program delivery, such as water quality infrastructure market
			 saturation and program management.
						(3)ImplementationThe
			 updated guidance should indicate that, in a case in which a previously approved
			 long-term control plan or associated enforceable agreement allows for
			 modification of the plan or terms of the agreement (including financial
			 capability considerations), and all parties are in agreement that a change is
			 needed or that the plan or agreement contains a reopener provision to address
			 changes in the economic or financial status of the community since the
			 effective date of the plan or agreement, reconsideration and modification of
			 financial capability determinations and implementation schedules based on the
			 criteria described in paragraph (2) is appropriate.
				(c)Publication and
			 submissionUpon completion of the updating of guidance under
			 subsection (b), the Administrator shall publish in the Federal Register and
			 submit to the Committee on Environment and Public Works of the Senate and the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 the updated guidance.
			(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
			
